DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Group I, drawn to claims 1-11 in the reply filed on 1/8/21 is acknowledged.  The traversal is on the ground(s) that: 
“In its characterization of Collison at Pages 4-5 of the Restriction Requirement, the Patent Office states “the diameter of the inner hole of the at least one opening is at least the diameter of the shaft of the fastening element so that the shaft can be inserted into the inner hole of the at least one opening (Figs. 1-5; Page 3 line 3 - Page 4 line 15.)” Applicants submit that this does show how Collison alone or in combination with Trede teaches “wherein the diameter of the inner hole of the at least one opening is at least the major diameter of the shaft of the fastening element, multiplied by a factor of 1.05 and the diameter of the inner hole is at most the major diameter of the shaft of the fastening element, multiplied by a factor of 1.50” as required by the pending claims”; and “This is shown in FIGS. 7-10 of Collinson, where the teeth (12) of the hole (8) of Collinson each have a tip (12a) forming an opening that is smaller than the major diameter of the screw (the threads). Instead, as show and described by Collinson, the tips (12a) extend past the screw threads and form an inference or clearance fit with the inner shaft of the screw. (See Page 4, lines 17-27.) Collison specifically states that its design leads to an action where “the tip zones of the teeth are deformed rather than being flexed to follow the helix of the thread.” (Page 4, lines 19-21.) This teaches away from the dimensions required by the pending claims, where the fastener (screw) can be inserted without deforming or bending the extensions, leaving the extensions free to be defected or bent by the head during fastening”.
  This is not found persuasive because “wherein the diameter of the inner hole of the at least one opening is at least the major diameter of the shaft of the fastening element, multiplied by a factor of 1.05 and the diameter of the inner hole is at most the major diameter of the shaft of the fastening element, multiplied by a factor of 1.50” is not a shared technical feature between claims 1 and 12. The only shared technical feature pertaining to the diameter of the inner hole is that the opening be at least the major diameter of the shaft which Trede (US 2010/0171317) in view of Collinson (WO 2012/116085) discloses. Further the shape of the hole is sized so that there is minimal torque required to insert the screw so the diameter of the hole is at least the major diameter of the shaft. 
The requirement is still deemed proper and is therefore made FINAL.
Claims 12-13 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected Group II, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 1/8/21.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7: In line 2, the claim recites “and optionally of the hard particles”. This limaition renders the claim indefinite because it is unclear. How would this limitation be met?
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Trede (US 2010/0171317) in view of Sugaya et al. (US 2010/0044524).
Claim 1: Trede provides a connecting system, comprising: a connecting element (connecting bodies 20, Fig. 4), comprising a metal substrate having two opposite joining surfaces, wherein the joining surfaces are provided with hard particles, which are fixed on the metal substrate by means of a metallic binder layer, and wherein the metal substrate has at least one opening (bore holes 23; paragraphs [0045, 0059-0063]); but fails to disclose the at least one opening having an outer contour and an inner hole, and wherein at the outer contour of the opening there is at least one extension of the metal substrate, wherein the at least one extension is directed towards the inner hole of the opening, and at least one fastening element, wherein the number of fastening elements corresponds to the number of openings of the metal substrate of the connecting element, and wherein the at least one fastening element has a shaft and a head; wherein the diameter of the inner hole of the at least one opening is at least the diameter of the shaft of the fastening element so that the shaft can be inserted into the inner hole of the at least one opening.
However, Sugaya et al. teaches connecting two elements utilizing at least one opening having an outer contour and an inner hole (Fig. 1), and wherein at the outer contour of the opening there is at least one extension of the metal substrate (9, Fig. 1), wherein the at least one extension is directed towards the inner hole of the opening (Fig. 1), and at least one fastening element (5), wherein the number of fastening elements corresponds to the number of openings of the metal substrate of the connecting element (Fig. 1), and wherein the at least one fastening element has a shaft and a head (Fig. 3); wherein the diameter of the inner hole of the at least one opening is at least the major diameter of the shaft of the fastening element, multiplied by a factor of 1.05 and the diameter of the inner hole is at most the major diameter of the shaft of the fastening element, multiplied by a factor of 1.50 so that the shaft can be inserted into the inner hole of the at least one opening (Fig. 7; Abstract).
Therefore, it would have been obvious to modify the connecting system provided by Trede to include the opening as taught by Sugaya et al. in order to obtain a significantly reduced installation torque for the screw while achieving a structurally sound connection between two members.
Claim 2: Trede as modified by Sugaya et al. discloses the claimed invention except for the diameter of the inner hole is at most the major diameter of the shaft of the fastening element, multiplied by a factor of 1.15.  It would have been an obvious matter of design choice to make the diameter of the inner hole to be at most the major diameter of the shaft of the fastening element, multiplied by a factor of 1.15, since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).  Further, in Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.
Claim 3: Trede as modified by Sugaya et al. provides the outer contour of the at least one opening of the metal substrate of the connecting element has a circumscribed circle (Sugaya: Fig. 6), and wherein the diameter of the circumscribed circle is at least the outer diameter of the head of the fastening element and at most the outer diameter of the head of the fastening element multiplied by a factor of 2.0 (Sugaya: Figs. 6-7).
Claim 4: Trede as modified by Sugaya et al. provides the connecting element is planar (Trede: 20, Fig. 2), and wherein the at least one extension extends in the plane of the connecting element (Sugaya: 9a, Fig. 1,6).
Claim 5: Sugaya et al. teaches the inner hole of the at least one opening is a central hole (Fig. 1,2,7).
Claim 6: Trede as modified by Sugaya et al. provides the at least one extension-(Sugaya: 9a) is provided with hard particles, which are fixed on the metal substrate by means of a metallic binder layer (Trede provides the connecting element 20 which is provided with hard particles which as fixed on a metal substrate by means of a metallic binder (paragraph [0045]; and Sugaya et al. teaches forming an opening with at least one extension (9,9a; Fig. 1,6); therefore the at least one extension would be provided with hard particles).
As best understood in light of the 112 rejections as set forth under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, claims 7-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Trede (US 2010/0171317) in view of Sugaya et al. (US 2010/0044524), and Papst (US 3,598,631).
Claim 7: While Trede provides the connecting element is a metal substrate provided with hard particles which as fixed by means of a metallic binder (paragraph [0045]), Trede fails to disclose the connecting element is coated with at least one layer of a coating material and wherein the coating material is a polymeric material.
However, Papst teaches coating a metal substrate with a polymeric coating in order to provide a low friction surface (claim 1).
Therefore, it would have been obvious to modify the connecting element provided by Trede to include the polymeric coating as taught by Papst in order to provide a low friction surface. 
Claim 8: Sugaya et al. teaches a particular shaped screw that is used to connect the components; however, countersunk screws are known in the art and would still function the same way in order to connect the two components; therefore, it would be obvious to utilize a countersunk screw instead of the screw provided by Sugaya et al. because they are art recognized equivalents.  
Allowable Subject Matter
Claims 9-11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Amanda J Kreiling whose telephone number is (571)272-6091.  The examiner can normally be reached on M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Bryant can be reached on 5712724526.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Amanda Kreiling/Examiner, Art Unit 3726                                                                                                                                                                                                        1/14/21

/JASON L VAUGHAN/Primary Examiner, Art Unit 3726